Citation Nr: 0531728	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the D-12 vertebra with laminectomy at L4-5, 
currently rated 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to May 
1948, and from July 1952 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, it is noted that service connection for 
residuals of a fracture of the D-12 vertebra was established 
in a May 1972 RO decision with a 10 percent evaluation.  In 
an April 2000 rating action, the evaluation for residuals of 
a fracture of the D-12 vertebra with laminectomy L4-5 was 
increased to 40 percent disabling.  

In August 2002, the veteran filed a claim asserting that his 
service-connected back disorder has increased in severity.  

In this regard, the Board notes that on VA examination in 
September 2002, the veteran reported progressive difficulties 
with pain involving the lumbosacral spine, weakness involving 
his lower extremities, and pain radiating to the left lower 
extremity.  He also reported stiffness, fatigability of his 
muscles and lack of endurance as demonstrated by difficulty 
with prolonged sitting or standing.  He used a straight leg 
cane for ambulation.  The diagnosis was multi-level stenosis.  

A December 2002 VA spine examination report indicated that 
the spinal stenosis was the etiology of the veteran's leg 
pain.  

However, on December 2002 VA peripheral nerves examination, 
it was noted that the veteran described severe right leg pain 
as well as left leg pain.  He reported paresthesia and 
dysthesia in his lower extremities bilaterally.  The examiner 
indicated that the veteran had chronic low back pain with 
significant lumbosacral spine degeneration due to his injury.  
The examiner noted that the veteran underwent an 
electromyogram in August 1999 which showed no left 
lumbosacral radiculopathy.  The examiner opined that the 
veteran's left leg pain were not due to his lumbar spine 
degenerative disease based on the 1999 electromyogram study.  

The Board notes that the claims file contains several VA 
treatment records which show low back pain with radiation and 
symptoms of radiculopathy.  

In the opinion of the Board that a current, comprehensive VA 
examination is warranted to reconcile the conflicting medical 
opinions of record.  In addition, given the fact that the 
most recent electromyogram was conducted over 6 years ago, 
prior to the current claim for an increased evaluation, an up 
to date electromyogram study should be completed in 
connection with the current claim.  

On this issue, the Board also notes that new regulations 
pertaining to the spine have been promulgated (one, effective 
September 23, 2002, and another effective September 26, 2003) 
during the pendency of this appeal.  In evaluating the 
service-connected disability, the proper rating criteria must 
be used for the appropriate time periods.  Review of the last 
VA examination of the spine, conducted in December 2002, 
shows that it does not address all of the factors set forth 
in the amended rating criteria.  As such, the Board finds 
that the veteran should be afforded a VA spine examination 
that will allow the veteran to be rated in accordance with 
the new criteria.  Moreover, it is noted that the revised 
rating criteria indicates that any associated objective 
neurologic abnormalities, should be separately evaluated 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note 1.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of the disabilities at 
issue since April 2000.  After the 
veteran has signed the appropriate 
releases, those records not already on 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should arrange for the veteran 
to be afforded a VA spine examination 
conducted in accordance with the current 
rating criteria to determine the nature 
and severity of his service-connected 
back disability.  The claims file should 
be made available to the examiner for 
review in connection with the examination 
and the examination report should 
indicate whether such review was 
accomplished.  In the written report, the 
examiner is specifically requested to 
comment upon and reconcile the 
conflicting medical opinions of record. 

The examination report must include 
results of range of motion studies and 
results of any other test or study deemed 
necessary by the examiner.  In 
particular, the examiner should obtain a 
new electromyogram study on the lower 
extremities in order to determine the 
existence and severity of any 
radiculopathy related to the service-
connected back disability.  If such 
exists, the examiner should state whether 
the symptoms are best characterized as 
mild, moderate, moderately severe, or 
severe in degree.  All findings should be 
reported in detail.  

The examiner is asked to identify and 
describe any current spine 
symptomatology, including any functional 
loss associated with the spine due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The examiner should also relate the total 
duration of incapacitating episodes, if 
any, the veteran suffered during the 
previous 12 months.  An "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  

3.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


